—Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated February 18, 1992 (People v Robinson, 180 AD2d 767), affirming a judgment of the County Court, Nassau County, rendered June 29, 1989, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Sullivan, J. P., O’Brien, Ritter and Florio, JJ., concur.